        Case 1:20-cv-00547-DCN Document 22 Filed 03/19/21 Page 1 of 5




                         UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO


  ARTEM ANDRIANUMEARISATA,                       Case No. 1:20-cv-00547-DCN

         Plaintiff,                              MEMORANDUM DECISION AND
                                                 ORDER
         v.

  GEM STATE STAFFING, IDAHO
  MILK PRODUCTS, and IDAHO
  HUMAN RIGHTS COMMISSION

         Defendants.

                                  I. INTRODUCTION

      Pending before the Court is Defendant Gem State Staffing’s (“GSS”) Motion for

More Definite Statement. Dkt. 8. Plaintiff Artem Andrianumearisata failed to file a

response to the motion in the allotted timeframe. Therefore, the motion is ripe for the

Court’s consideration.

      Having reviewed the record and briefs, the Court finds that the facts and legal

arguments are adequately presented. Accordingly, in the interest of avoiding further delay,

and because the Court finds that the decisional process would not be significantly aided by

oral argument, the Court will decide the Motion without oral argument. Dist. Idaho Loc.

Civ. R. 7.1(d)(1)(B). Upon review, the Court finds good cause to GRANT the Motion.

II. BACKGROUND

      On December 1, 2020, Andrianumearisata initiated the instance lawsuit. Dkt. 1. In

his Complaint, Andrianumearisata states that GSS (a staffing agency) assigned him to work



MEMORANDUM DECISION AND ORDER - 1
         Case 1:20-cv-00547-DCN Document 22 Filed 03/19/21 Page 2 of 5




at Idaho Milk Products. Id. at 5. It is difficult to understand what exactly took place at

Idaho Milk Products, but it appears Andrianumearisata felt he was discriminated against

because of his race. Id. at 6–8. It appears that Andrianumearisata complained of the

situation to GSS and, feeling his concerns went unheard, filed a complaint with the Idaho

Human Rights Commission. Id. The Idaho Human Rights Commission ultimately denied

Andrianumearisata’s claim.

       Andrianumearisata now brings various constitutional claims against GSS, Idaho

Milk Products, and the Idaho Human Rights Commission. See generally id. Again, it is

difficult to distill exactly what constitutional violations Andrianumearisata believes

occurred in this case, but it appears he is arguing that GSS had some type of policy that

denied him certain rights and further, that the Idaho Human Rights Commission likewise

violated his civil rights when they denied his claim. Id.

       On January 6, 2021, GSS filed a Motion for More Definite Statement. Dkt. 8. In its

Motion, GSS asserts that Andrianumearisata’s Complaint does not comply with Federal

Rule of Civil Procedure 8, and that it is so vague and ambiguous they cannot reasonably

be expected to respond. Id. Andrianumearisata did not avail himself of the opportunity to

respond to GSS’s Motion.

                                 III. LEGAL STANDARD

       “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement

of the claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant

fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).


MEMORANDUM DECISION AND ORDER - 2
         Case 1:20-cv-00547-DCN Document 22 Filed 03/19/21 Page 3 of 5




While a complaint need not be extremely detailed, mere “labels and conclusions” or a

“formulaic recitation of the elements of a cause of action will not do.” Id. Rather, there

must be “enough facts to state a claim to relief that is plausible on its face.” Id. at 570; see

also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       Pursuant to Federal Rule of Civil Procedure 12(e), a “party may move for a more

definite statement of a pleading to which a responsive pleading is allowed but which is so

vague or ambiguous that the party cannot reasonably prepare a response.” A motion for

more definite statement must “point out the defects complained of and the details desired.”

Id., see also Biondo v. Kootenai Hosp. Dist., No. 1:17-CV-00039-BLW, 2017 WL

2198186, at *2 (D. Idaho May 18, 2017).

                                       IV. ANALYSIS

       In the instant case, GSS asserts that Andrianumearisata failed to state how GSS’s

policy affected his rights or even which part of the policy he is relying on when making his

claim. Dkt. 8, at 4. GSS also contends that Andrianumearisata failed to specify which

“powers” were being delegated, what conduct was unlawful under the law, and how GSS

had any legal obligations vis-à-vis whatever purportedly happened at Idaho Milk Products.

Id. GSS concluded that it is unreasonable to require a response to such allegations when it

is not clear what Andrianumearisata is referring to. Id. at 6.

       The Court has reviewed Andrianumearisata’s Complaint and agrees with GSS.

Andrianumearisata asserted that GSS violated certain constitutional rights but his

statements lack clarity and evidence. Andrianumearisata failed to list specific facts, events,

people, or circumstances. Without more detail, GSS cannot reasonably, adequately, or


MEMORANDUM DECISION AND ORDER - 3
         Case 1:20-cv-00547-DCN Document 22 Filed 03/19/21 Page 4 of 5




accurately respond. In short, Andrianumearisata’s Complaint does not comply with Rule 8

or the standards set forth in Twombly as it is, frankly, impossible to decipher. The Court

cannot allow such a complaint to move forward. See McHenry v. Renne, 84 F.3d 1172,

1177-78 (9th Cir. 1996) (A complaint that is “argumentative, prolix, replete with

redundancy, and largely irrelevant” does not comply with Rule 8; if “one cannot determine

from the complaint who is being sued, and for what relief, and on what theory” then the

complaint violates Rule 8).

       The Court is mindful that Andrianumearisata is proceeding pro se and, as such, must

construe his filings and motions liberally. See Thomas v. Ponder, 611 F.3d 1144, 1150 (9th

Cir. 2010). That said, while pro se litigants are held to less stringent standards, a litigant’s

pro se status does not excuse one from complying with the procedural or substantive rules

of the court. Haines v. Kerner, 404 U.S. 519, 520 (1972). Thus, Andrianumearisata must

still comply with the threshold pleading standards set out in Federal Rule of Procedure 8.

Accordingly, he must not only provide sufficient detail in his complaint, but also put GSS

on notice of the claims he has against it and the factual basis supporting those claims so

that it can mount an appropriate defense.

                                         V. ORDER

Therefore, the Court HEREBY ORDERS:

       1. GSS’s Motion for More Definite Statement (Dkt. 8) is GRANTED.

       2. Andrianumearisata shall file an amended complaint that substantially complies

           with the Court’s above analysis within 30 days of the date of this order.




MEMORANDUM DECISION AND ORDER - 4
      Case 1:20-cv-00547-DCN Document 22 Filed 03/19/21 Page 5 of 5




    3. Failure to file an Amended Complaint may result in dismissal of

       Andrianumearisata’s claims against GSS without further notice pursuant to

       Federal Rule of Procedure 12(e).


                                          DATED: March 19, 2021


                                          _________________________
                                          David C. Nye
                                          Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 5
